Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 1 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 2 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 3 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 4 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 5 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 6 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 7 of 8
Case 19-22871   Doc 2   Filed 04/24/19   Entered 04/24/19 17:46:51   Desc Main
                           Document      Page 8 of 8
